                                                                             CLERK'S OFFICE U.s,Dlsm COURT
                                                                                    ATDANVILLE,VA
                       IN TH E UNITED STATES DISTRICT COURT                              FILED
                      FOR THE W ESTERN DISTW CT OF W R GINIA                           DE2 252219
                                 ROANOKE DIVISION                                JULIA C DUDLEX CLE
                                                                                sv:#AG
                                                                                       DEPUTY CLER
 SAM UEL BURTON,                                   CivilAction No.7:19-cv-00695
      Plaintiff,
                                                   M EM O RANDUM OPINION
 V.
                                                  By: Jackson L .K iser
 SGT.NUNLEY,etal,                                 SeniorUnited StatesDistrictJudge
        Defendantts),


       Plaintiff,proceedingproK ,filedacivilrightscomplaint,pursuantto42U.S.C.51983.
By orderentered October 18,2019,the coul'tdirectedplaintiffto subm itwithin 20 daysfrom the

date oftheorderastatementofassets,an inm ateaccountform,and acertified copy ofplaintiffs

tnlstfllnd accountstatementforthesix-month period im mediately precedingthe
                                                                          'sling ofthe

complaint,obtained from theappropriateprison officialofeach prison atwhich plaintiffisor

wasconfined duringthatsix-monthperiod.Plaintiffwasadvised thatafailureto comply would

resultindismissalofthisactionwithoutprejudice.
       M orethan 20dayshave elapsed,andplaintiffhasfailed to comply with thedescribed

conditions.Accordingly,thecourtdfsmissestheactionwithoutprejudiceandstrikesthecase
from the active docketofthe court. Plaintiffm ay refile the claim s in a separate action once

plaintiffispreparedto comply with thenoted conditions.

       The Clerk isdirected to send acopy ofthisM emorandum Opinion and accompanying

Orderto plaintiff
                       F/ m .       çDee ,
       EN TER : This            day o            ,2019.



                                                           4                       .
                                            (è       SeniorU n1ed States D istrictJudge
